DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

2.	Amendment filed on 01/05/2021 has been entered. 
Claims 1-20 are now pending in the application.

Response to Arguments

3.	The REMARKS of January 05, 2021 have been fully considered but are not persuasive for the reasons below. Claims 1, 4 and 9 are rejected under 35U.S.C. 103(a) as being unpatentable over Wang in view of Ding have been maintained. Applicants argue “Wang teaches away from such a combination (where an additional trench would be added to the structure disclosed by Wang)” Examiner respectfully disagrees.
    For the purposes of determining patentability under 35 U.S.C. § 103, MPEP § 2143.01(I) addresses that the prior art suggestion of the claimed invention is not necessarily negated by desirable alternatives in the prior art. MPEP § 2123 additionally demonstrates that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of non-preferred embodiments. Wang clearly discloses “[w]hen a noisy device and a noise-sensitive device are placed in a substrate together, particularly if they are placed in proximity of each other, the noise produced by the noisy device may adversely affect the performance of the noise-sensitive device.”
In some embodiments, one or more trench structures are formed according trench structures of Wang’s structure not only reduce noisy but also mitigates stress energy from reaching the integrated circuitry, and facilitates process-induced charge release from the integrated circuitry. Primary reference of Wang discloses in figs. 2A,-2D a 
This is one way to build up the trench structure. Ding teaches another ways to make the trench structure. Ding discloses in figs. 1-2 comprising: a semiconductor substrate (10), a second dielectric trench structure (80) [0045] formed within the substrate (10) and surrounding the first trench structure (30), wherein the second trench structure comprises a second dielectric material [0045] and extends at least to the first depth into the substrate.
The Applicants claimed in instant application to use this method for to mitigate stress energy from reaching the integrated circuitry, and facilitates process-induced charge release from the integrated circuitry. That is, Wang’s teaching of one way to accomplish a goal does not criticize, discredit, or otherwise discourage the teachings of other ways to accomplish the same goal. A suggestion of the claimed invention by the prior art is not necessarily negated by other desirable alternatives disclosed in the prior art. The rejection below explains why the combination of Wang and Ding fairly suggests the invention as claimed. Thus, contrary to Applicant’s assertion, Wang does not teach away from combining the teachings of Wang and Ding, and this argument is not found to be convincing. 
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the invention of Wang a second dielectric trench structure extending from the first side and into the semiconductor substrate to at least the first .

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 4 and 9 are rejected under 35U.S.C. 103(a) as being unpatentable over Wang et al. (US 2011/0115048) hereinafter Wang in view of Ding et al. (US 2009/0127652) hereinafter Ding.

Regarding claim 1: Wang discloses in figs. 2A,-2D a semiconductor device 200, comprising: a first trench structure 280A, 280B formed within a substrate 202 and 
Ding discloses in figs. 1-2 comprising: a semiconductor substrate (10), a second dielectric trench structure (80) [0045] formed within the substrate (10) and surrounding the first trench structure (30), wherein the second trench structure comprises a second dielectric material [0045] and extends at least to the first depth into the substrate.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the invention of Wang a second dielectric trench structure extending from the first side and into the semiconductor substrate to at least the first depth; and integrated circuits surrounded by both the first dielectric trench structure and the second dielectric trench structure, as taught by Ding. This arrangement provides an effective enclosure about the protected area 15 as taught by Ding [0047].

Regarding claim 4: Wang, as modified by the teaching of Ding discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 1. Although, it doesn’t explicitly teach the first trench structure has a width of between about 5 µm and about 200 µm, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Regarding claim 9, Wang further discloses that the first trench structure 280A, 280B structure comprises air [0018].

Allowable Subject Matter

5.	Claims 5-8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

	Claims 2 and 10-14 are allowed.
	The following is an examiner's statement of reasons for allowance of the Claims 2 and 10-14: the limitations “a first dielectric trench structure extending from the first side and into the semiconductor substrate a first depth; a second dielectric trench structure extending from the first side and into the semiconductor substrate to at least the first depth; and an integrated circuit surrounded by both the first dielectric trench structure and the second dielectric trench structure, the integrated circuit extending into the semiconductor substrate to a second depth less than the first depth, wherein the first dielectric trench structure and the second dielectric trench structure are between the integrated circuit and a scribing region of the semiconductor substrate“ in combination with other claimed limitations in independent claim 2 are not disclosed or suggested by the prior art of record taken alone or in combination.
 Claims 10-14 either directly or indirectly depend upon claim 2. 

	Claims 3 and 15-20 are allowed.
	The following is an examiner's statement of reasons for allowance of the Claims 3 and 15-20: the limitations “a first dielectric trench extending into the semiconductor substrate and in physical contact with the antireflective coating, the first dielectric trench surrounding an integrated circuit, the first dielectric trench being segmented, wherein the antireflective coating does not extend into the first dielectric trench; and a second dielectric trench extending into the semiconductor substrate and in physical contact with the antireflective coating, the second dielectric trench surrounding the first dielectric trench, the second dielectric trench being segmented, and wherein segments of the first dielectric trench being offset from segments of the second dielectric trench“ in combination with other claimed limitations in independent claim 3 are not disclosed or suggested by the prior art of record taken alone or in combination.
 Claims 15-20 either directly or indirectly depend upon claim 3.  

Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848